DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claim 8 has been rejoined and examined as being amended to read on the elected species A.  
Claim Objections
Claim 2 is objected as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 requires “wherein adjusting, via the actuating structure, the ratio of the first portion of the flow of oxidizer versus the second portion of the flow of oxidizer includes adjusting the ratio via the actuating structure at the primary flowpath and the secondary flowpath upstream of the combustion chamber”.  However, claim 1 already requires “adjusting, via an actuating structure positioned at the primary flowpath and the secondary flowpath upstream of the nozzle and the combustion chamber, a ratio of the first portion of the flow of oxidizer through the primary flowpath to the combustion chamber versus the second portion of the flow of oxidizer through the secondary flowpath based at least on a commanded power output of the propulsion system so as to adjust the first portion of the flow of oxidizer to the nozzle to be mixed with the fuel in order to maintain an approximately constant detonation cell size of a rotating detonation wave across a plurality of operating conditions of the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-7, 9, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falempin et al (2014/0196460) in view of Rankin et al1 "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies" in view of Roberge et al (8,402,742) and/or Duge et al (2012/0159925) and optionally in view of Westervelt et al (2012/0131901) and further in view of Babbie et al “EFFECT OF ELEVATED MIXTURE PRESSURE AND EQUIVALENCE RATIO ON HYDROGEN-AIR DETONATION CELL SIZE” and optionally the Lu et al paper “Rotation Detonation Wave propulsion …”     

    PNG
    media_image1.png
    463
    718
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    406
    497
    media_image2.png
    Greyscale

Falempin et al ‘460 teach [see annotations above of Fig. 4] A method of operating a propulsion system comprising a rotating detonation combustion (RDC) system [paragraph 0015 teaches continuous rotating / circumferential spinning detonation], wherein the RDC system defines a combustion inlet at an upstream end 3, a combustion outlet at a downstream end, and a combustion chamber therebetween, wherein a walled enclosure defines a portion of the combustion chamber, and a nozzle [8 at upstream wall 3] defined at the combustion inlet upstream of the combustion chamber, and a secondary induce thermal attenuation of the combustion chamber [inherent, as the bypass air from 16 flows over the wall of the combustion chamber]     wherein … includes adjusting one or more of a flow of oxidizer to the rotating detonation combustion system and a flow of fuel to the combustion chamber [fuel F2 and oxidizer F1 are both adjusted, see fuel valve 10 and oxidizer slide valve 13 in Fig. 2, see paragraphs 0056, 0059-0061];   wherein providing the combustion chamber of the rotating detonation combustion system includes providing a fixed volume combustion chamber defined by a combustion chamber length and a combustion chamber width; further comprising: generating combustion products within the combustion chamber by detonating the mixture of fuel and the first portion of the flow of oxidizer.  	Falempin et al ‘460 in Fig. 4 do not specifically teach adjusting, via an actuating structure positioned at the primary flowpath and the secondary flowpath upstream of the nozzle and the combustion chamber, a ratio of the first portion of the flow of oxidizer through the primary flowpath to the combustion chamber versus the second portion of the flow of oxidizer through the secondary flowpath based at least on a commanded power output of the propulsion system.  Falempin et al ‘460 do teach in alternative embodiment Fig. 2 adjusting at least a first portion of the flow of oxidizer F1 through the primary flowpath to the combustion chamber, via an actuating structure 13 positioned at the 
 	Westervelt et al teach providing, from an inlet 24 of the propulsion system, a flow of oxidizer 28 to the combustion inlet of the combustion section 30; providing a first portion of the flow of oxidizer to the combustion chamber via a primary flowpath [any of 30] extended from the combustion inlet and through the nozzle [downstream of 36 has nozzle structure] upstream of the combustion chamber, and mixing the first portion of the flow of oxidizer with a fuel; providing a second portion of the flow of oxidizer to the secondary flowpath [flow bypasses 30, see paragraph 0022], wherein the secondary flowpath bypasses the nozzle at the combustor inlet [flow bypasses 30, see paragraph 0022]; and adjusting, via an actuating structure 36 positioned at the primary flowpath [any of 30] and the secondary flowpath [bypassing 30] upstream of the nozzle [downstream of 36] and the combustion chamber, a ratio of the first portion of the flow of oxidizer through the primary flowpath to the combustion chamber versus the second portion of the flow of oxidizer through the secondary flowpath based at least on a commanded power output of the propulsion system [see e.g. paragraph 0025, 005];	  wherein adjusting, via the actuating structure 36, the ratio of the first portion of the flow of oxidizer versus the second portion of the flow of oxidizer includes adjusting the ratio via the actuating structure at the primary flowpath and the secondary flowpath [bypassing at or downstream of the combustion inlet of the combustion section;     wherein actuating the actuating structure includes one or more of actuating a vane, valve 36, door 36, or wall varying the ratio of the flow of the first portion of the flow of oxidizer versus the second portion of the flow of oxidizer.  Westervelt et al teach by varying / adjusting the ratio of oxidizer flows based on commanded power output of the propulsion system, the system can compensate for ambient conditions and for desired variations in thrust based on flight phases [see e.g. paragraph 0025, 005].  It would have been obvious to one of ordinary skill in the art to employ an actuating structure / valve positioned at the primary flowpath and the secondary flowpath upstream of the nozzle and the combustion chamber, a ratio of the first portion of the flow of oxidizer through the primary flowpath to the combustion chamber versus the second portion of the flow of oxidizer through the secondary flowpath based at least on a commanded power output of the propulsion system, at the entrance of 17 in Fig. 4 [location annotated “1”], as taught by Roberge, in order to provide control over the amount of air bleed from the primary air to the secondary air, and to accommodate adjusting the amount of air bypassing the combustor to adjust the intake of the engine’s performance and where the relative air control between the primary air stream and secondary air stream, in detonation propulsion systems is optionally taught by Westervelt as being desirable.  Alternately, it would have been obvious to one of ordinary skill in the art to employ an actuating structure / valve positioned at the primary flowpath and the secondary flowpath, a ratio of the first portion of the flow of oxidizer through the primary flowpath versus the second nd paragraph and bottom of page 134 which teaches the detonation cell size is required knowledge in order to have stable rotating detonation and e.g. idle in Table 1 of page 140].  It would have been obvious to one of ordinary skill in the art to perform providing the combustion chamber of the rotating detonation combustion system to produce a detonation cell size configured for a first operating condition defining a lowest steady state operating condition of the propulsion system, as taught by Rankin et al, as typical of rotating detonation combustion systems and necessary knowledge to maintain operation of the rotating detonation.  
  

    PNG
    media_image3.png
    578
    687
    media_image3.png
    Greyscale

It is noted that the prior art teach to produce a detonation cell size configured for a first operating condition defining a lowest steady state operating condition [idle] of the propulsion system but do not teach so as to adjust the first portion of the flow of oxidizer to the nozzle to be mixed with the fuel in order to maintain an approximately constant detonation cell size of a rotating detonation wave across a plurality of operating conditions of the propulsion system; nor wherein adjusting a ratio of the first portion of the flow of oxidizer and second portion of oxidizer is based at least on maintaining an approximately constant detonation cell size at a stoichiometric ratio of detonated fuel and first portion of oxidizer of approximately 1.0 or less at a second operating condition corresponding to a highest steady state operating condition nor wherein adjusting a ratio of the third portion of oxidizer to the combustion chamber is further based at least on approximately2 constant cell size is met – see also Table 2 on page 20] for small variations of equivalence ratio.  By definition, varying the equivalence ratio varies the ratio of oxidizer to fuel and that by adjusting the first portion of the flow of oxidizer to the nozzle to be mixed with the fuel, this varies the equivalence 

    PNG
    media_image4.png
    422
    553
    media_image4.png
    Greyscale
 

    PNG
    media_image5.png
    559
    714
    media_image5.png
    Greyscale

. 
Claims 1-9, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Falempin et al (9,556,794) in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies" in view of McNeil et al (2017/0191427) and optionally in view of Westervelt et al (2012/0131901) and further in view of Babbie et al “EFFECT OF ELEVATED MIXTURE PRESSURE AND EQUIVALENCE RATIO ON HYDROGEN-AIR DETONATION CELL SIZE” and optionally the Lu et al paper “Rotation Detonation Wave propulsion …”   

    PNG
    media_image6.png
    374
    700
    media_image6.png
    Greyscale
  
 Falempin ‘794 teaches [see annotations] A method of operating a propulsion system comprising a rotating detonation combustion (RDC) system 7 [col. 4, lines 46+ teaches the detonation wave rotates circumferentially], wherein the RDC system defines a combustion inlet at an upstream end, a combustion outlet at a downstream end 14, and a combustion chamber 7 therebetween, wherein a walled enclosure [see annotations] defines a portion of the combustion chamber 7, and a nozzle [see annotations] defined at produce a detonation cell size configured for a first operating condition defining a lowest steady state operating condition of the propulsion system [inherent, detonation cell size is inherent for detonating systems and the lowest steady operation condition is also inherent as every propulsion system has a lowest steady state operating condition]; generating and providing, from an inlet of the propulsion system, a flow of oxidizer F1 to the combustion inlet of the combustion section; providing a first portion of the flow of oxidizer to the combustion chamber via a primary flowpath F1 extended from the combustion inlet and through the nozzle, and mixing the first portion of the flow of oxidizer with a fuel 8, wherein the primary flowpath is inward along a radial direction of the walled enclosure [leadline for 14 to the outer wall]; providing a second portion of the flow of oxidizer to the secondary flowpath, wherein the secondary flowpath bypasses the nozzle at the combustor inlet, wherein the secondary flowpath F2 is outward along the radial direction of the walled enclosure [see annotations];  (5) the method further comprising providing the second portion of flow of oxidizer F2 from the secondary flowpath to the primary flowpath F1 [in mixing section 10]; 	wherein providing the second portion of flow of oxidizer F2 to the primary flowpath [in mixing section 10] includes providing the second portion of the flow of oxidizer to combustion products F3 downstream of a detonation wave F3 of the mixture of the first portion of the flow of oxidizer and fuel; 	 wherein providing the second induce thermal attenuation of the combustion chamber [inherent, as the bypass air from F2 flows over the wall of the combustion chamber]   	   wherein adjusting the ratio of the first portion of the flow of oxidizer and second portion of the flow of oxidizer based at least on a commanded power output further includes adjusting one or more of a flow of oxidizer to the rotating detonation combustion system and a flow of fuel to the combustion chamber;    wherein providing the combustion chamber of the rotating detonation combustion system includes providing a fixed volume combustion chamber 7 defined by a combustion chamber length and a combustion chamber width; further comprising: generating combustion products F3 within the combustion chamber by detonating the mixture of fuel and the first portion of the flow of oxidizer. 	Falempin et al ‘794 do not specifically teach adjusting, via an actuating structure positioned at the primary flowpath and the secondary flowpath upstream of the nozzle and the combustion chamber, a ratio of the first portion of the flow of oxidizer through the primary flowpath to the combustion chamber versus the second portion of the flow of oxidizer through the secondary flowpath based at least on a commanded power output of the propulsion system.  at or downstream of the combustion inlet of the combustion section;     wherein actuating the actuating structure includes one or more of actuating a vane, valve 36, door 36, or wall varying the ratio of the flow of the first portion of the flow of oxidizer versus the second portion of the flow of oxidizer.  Westervelt et al teach by varying / adjusting the ratio of oxidizer flows based on commanded power output of the propulsion system, the system can compensate for ambient conditions and for desired variations in thrust based on flight phases [see e.g. paragraph 0025, 005].  It would have been obvious to one of ordinary skill in the art, in the location downstream of blade 3 of Falempin ‘794, to perform adjusting, via an actuating structure positioned at the primary nd paragraph and bottom of page 134 which teaches the detonation cell size is required knowledge in order to have stable rotating detonation and e.g. idle in Table 1 of page 140].  It would have been obvious to one of ordinary skill in the art to perform providing the combustion chamber of the rotating detonation combustion system to produce a detonation cell size configured for a first operating condition defining a lowest steady state operating condition of the propulsion system, as taught by Rankin et al, as typical of rotating ..  
Claims 1-3, 5-7, 9, 11, 13-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Falempin et al (9,556,794) in view of Rankin et al "Overview of Performance, Application, and Analysis of Rotating Detonation Engine Technologies" in view of McNeil et al (2017/0191427) and optionally in view of Westervelt et al (2012/0131901), as applied above, and further in view of Kind (2,837,894).  Falempin et al ‘794 do not teach further comprising: providing a third portion of oxidizer to the combustion chamber based at least on the second portion of oxidizer; providing a fourth portion of oxidizer to the exhaust section based at least on a portion of the second portion of oxidizer; and adjusting a ratio of the third portion of oxidizer to the combustion chamber versus the fourth portion of oxidizer to the exhaust section;   wherein adjusting the ratio of the third portion of oxidizer versus the fourth portion of oxidizer is based at least on the commanded power output of the propulsion system; 	 wherein adjusting a ratio of the third portion of oxidizer to the combustion chamber is further based at least on maintaining an approximately equal detonation cell size from the first operating condition to a second operating condition greater than the first operating condition of the propulsion system.  Falempin ‘794 second portion of oxidizer will inherently function as cooling air, as the temperature flows over the hot combustion walls of the RDC.   Kind teaches providing, from an inlet a flow of oxidizer [7] to the combustion inlet of the combustion section; providing a first portion of the flow of oxidizer 7 to the combustion chamber via a primary flowpath extended from the combustion inlet and through the nozzle [leadline for 2] upstream of the combustion chamber 2’, and mixing the first portion of the flow of oxidizer with a fuel; providing a second portion of the flow of oxidizer 8 to the secondary flowpath 8 or 10, wherein the secondary flowpath 8 bypasses the nozzle [leadline for 2] at the combustor inlet; and adjusting, via an actuating structure 7, 8 positioned at the primary flowpath 7 and the secondary flowpath 8 upstream of the nozzle and the combustion chamber, a ratio of the first portion of the flow of oxidizer through the primary flowpath 7 to the combustion chamber 2’ versus the second portion of the flow of oxidizer through the secondary flowpath 8 based at least on a commanded power output;     wherein adjusting, via the actuating structure, the ratio of the first portion versus the second portion of the flow of oxidizer includes adjusting the ratio via the actuating structure 7, 8 at the primary flowpath 7 and the secondary flowpath 8 upstream of the combustion chamber, and wherein adjusting the ratio via the actuating structure is at 7 or downstream 10 of the combustion inlet of the combustion section; 	 wherein actuating the actuating structure includes one or more of actuating a vane, valve 7, 8 or 10, door, or wall varying the ratio of the flow of the first portion 7 versus the second portion of the flow of oxidizer [8 or 10 or 8 and 10 together];  further comprising: providing a third portion of oxidizer [from 8] to the combustion chamber based at least on the second portion of oxidizer [8 or 10 together]; providing a fourth portion of oxidizer from 10] to the exhaust section downstream of the combustor based at least on a portion of the second portion of oxidizer; and adjusting a ratio of the third portion of oxidizer to the combustion chamber versus the fourth portion of oxidizer to the exhaust section [via positioning of the valves 8 and 10];	 wherein adjusting the ratio of the third portion of oxidizer versus the fourth portion of oxidizer is based at least on the commanded power output / load of the system [see col. 3, lines 1-25].  Kind teaches by using the valves which vary the oxidizer ratios allows for better response to operational requirements and longer life as well as ability to handle wide ranges of load / power output.  It would have been obvious to one of ordinary skill in the art to perform adjusting, via an actuating structure positioned at the primary flowpath and the secondary flowpath upstream of the nozzle and the combustion chamber, a ratio of the first portion of the flow of oxidizer through the primary flowpath to the combustion chamber versus the second portion of the flow of oxidizer through the secondary flowpath based at least on a commanded power output, as taught by Kind, in order to compensate for ambient conditions and for desired variations in thrust based on flight phases or to promote varying the oxidizer ratios to allow for better response to operational requirements and longer life as well as ability to handle wide ranges of load / power output.  It would have been obvious to one of ordinary skill in the art to perform adjusting a ratio of the third portion of oxidizer to the combustion chamber versus the fourth portion of oxidizer to the exhaust section downstream of the combustor, as taught by Kind, in order to promote varying the oxidizer ratios to allow for better response to operational requirements and longer life as well as ability to handle wide ranges of load / power output. 
It is noted that the prior art teach to produce a detonation cell size configured for a first operating condition defining a lowest steady state operating condition [idle] of the propulsion system but do not teach so as to adjust the first portion of the flow of oxidizer to the nozzle to be mixed with the fuel in order to maintain an approximately constant detonation cell size of a rotating detonation wave across a plurality of operating conditions of the propulsion system; nor wherein adjusting a ratio of the first portion of the flow of oxidizer and second portion of oxidizer is based at least on maintaining an approximately constant detonation cell size at a stoichiometric ratio of detonated fuel and first portion of oxidizer of approximately 1.0 or less at a second operating condition corresponding to a highest steady state operating condition nor wherein adjusting a ratio of the third portion of oxidizer to the combustion chamber is further based at least on maintaining an approximately equal detonation cell size from the first operating condition to a second operating condition greater than the first operating condition of the propulsion system.  Lu et al teach wherein maintaining an approximately constant detonation cell size [see Fig. 9 and a vertical line through any constant λ, e.g. λ  of 1] at a stoichiometric ratio of detonated fuel and first portion of oxidizer of approximately 1.0 or less [see page 1128, right col.].  Lu et al teaches the detonation cell size is a critical parameter used to characterize the detonation as it determines detonation stability and can be used to provide a minimum width / annular gap of the detonation chamber is directed related to the detonation cell size of 2.5λ [see starting with the paragraph bridging the approximately3 constant cell size is met – see also Table 2 on page 20] for small variations of equivalence ratio.  By definition, varying the equivalence ratio varies the ratio of oxidizer to fuel and that by adjusting the first portion of the flow of oxidizer to the nozzle to be mixed with the fuel, this varies the equivalence ratio for a constant fuel flow rate.  Accordingly, for a constant fuel flow, varying the first portion of the flow of oxidizer varies the equivalence ratio and yet can still maintain the detonation cell size relatively constant over small changes of equivalence ratio.  Furthermore, note that Babbie teaches in Fig. 8 that the detonation cell size is a U shaped curve and a fuel lean (equivalence ratio of less than 1) and fuel rich (equivalence ratio of greater than 1) intersect multiple ranges of constant detonation cell size [see also top of page 10].  Accordingly, a constant cell size can be maintained by adjusting the [first] oxidizer from fuel rich to fuel lean. Alternately, a constant cell size can be additionally maintained by adjusting the [first] oxidizer and simultaneously adjusting the fuel to maintain a constant 
 	It would have been obvious to one of ordinary skill in the art to adjust the first portion of the flow of oxidizer to the nozzle to be mixed with the fuel in order to maintain an approximately constant detonation cell size of a rotating detonation wave across a plurality of operating conditions of the propulsion system, as would be suggested by Babbie et al by the fact that numerous ranges of operating conditions result in constant detonation cell size and maintaining the detonation cell size is an important parameter for maintaining detonation stability as addressed by Lu.  As for this constant cell size occurring at a second operating condition greater than the first operating condition of the propulsion system or a second operating condition corresponding to a highest steady state operating condition, this limitation is so broad that it reads on any variable for the first . 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of the combinations applying either Falempin et al (2014/0196460) above or Falempin et al (9,556,794) above, and further in view of Kind (2,837,894).  Falempin et al ‘460 and ‘794 do not teach further comprising: providing a third portion of the flow of oxidizer to the combustion chamber from the second portion of the flow of oxidizer; providing a fourth portion of the flow of oxidizer to an exhaust section from the second portion of the flow of oxidizer; and adjusting a ratio of the third portion of the flow of oxidizer to the combustion chamber versus the fourth portion of the flow of oxidizer to the exhaust section;   wherein adjusting the ratio of the third portion of the flow of oxidizer versus the fourth portion of the flow of oxidizer is based at least on the commanded power output of the propulsion system.  In Falempin ‘460 and ‘794, the second portion of the flow of .
Claim 10 is /are rejected under 35 U.S.C. 103 as being unpatentable over any of the combinations applying Falempin et al (2014/0196460) above or Falempin et al (9,556,794) above, and further in view of Kurosaka et al (2017/0146244).  The prior art teach providing a flow of fuel 3 and mixing with the first portion of the oxidizer F1 at the combustion chamber; and adjusting the flow of fuel based at least on the commanded power output of the propulsion system but do not teach providing a flow of fuel to the nozzle.  Kurosaka et al teach providing the fuel to the nozzle 10 [see Fig. 10A] is a highly conventional mixing assembly for the fuel to mix with the oxidizer before combustion.  It would have been obvious to one of ordinary skill in the art to provide fuel to the nozzle, as taught by Kurosaka et al, in order to provide more mixing time for the fuel and . 
 Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  
Applicant’s arguments concerning the prior art focus on claim 4 not being treated by the prior art until the addition of the Lu et al reference, alleging the claim 4 is substantially incorporated into claim 1.  In rebuttal, applicant’s arguments are not commensurate with the scope of the claim 4.  Claim 4 is narrower than the claim 1 amended text and accordingly applicant’s allegations fail on that basis alone, as each claim must be treated on what features are explicitly claimed.  Furthermore, this line of reasoning is not persuasive as the previous prior art are already capable of operating in that manner, e.g. adjusting a small of oxidizer for small changes in operating conditions should presumably operate in this manner – alternately, operating at a constant equivalence ratio results in constant detonation cell size for different operating conditions.  Evidence from the now applied Babbie establishes this point.
 Applicant’s arguments concerning Lu et al misrepresent the Examiner’s position, alleging that Lu alone teaches the entirety of 
“wherein adjusting a ratio of the first portion and second portion of oxidizer is based at least on maintaining an approximately constant detonation cell size at a stoichiometric ratio of detonated fuel and first portion of oxidizer of approximately 1.0 or less at a second operating condition corresponding to a highest steady state operating condition.” 
In rebuttal, the prior art already teaches “wherein adjusting a ratio of the first portion and second portion of oxidizer at a stoichiometric ratio of detonated fuel and first portion of oxidizer of approximately 1.0 or less at a second operating condition corresponding to a highest steady state operating condition” since the adjusting the ratio at stoichiometric or less than 1.0 conditions up to highest steady state operation (taught by e.g. Rankin).  Lu et al teach wherein maintaining an approximately constant detonation cell size [see Fig. 9 and a vertical line through any constant λ, e.g. λ  of 1] at a stoichiometric ratio of detonated fuel and first portion of oxidizer of approximately 1.0 or less [see page 1128, right col.].  Lu et al teaches the detonation cell size is a critical parameter used to characterize the detonation as it determines detonation stability and can be used to provide a minimum width / annular gap of the detonation chamber is directed related to the detonation cell size of 2.5λ [see starting with the paragraph bridging the columns on page 1128].  While Lu et al does address experimental work done to determine detonation stability, Lu et clearly shows in Fig. 9 that maintaining detonation stability is a function of the detonation cell size and one of ordinary skill in the art would clearly be able to operate an constant detonation cell size, as maintaining the cell size is an important criteria for maintaining detonation stability.  Nevertheless, Babbie also in the field of rotating detonation and the same research group as Rankin, with authors in common, is now also applied to address applicant’s concerns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

January 26, 2022
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 published online 24 November 2016 [see footnote on page 131].
        2 In applicant’s specification paragraph 0039, an exemplary range is within 10% margin.
        3 In applicant’s specification paragraph 0039, an exemplary range is within 10% margin.